Per Curiam:
We find no error in this case that, in our opinion, will warrant a reversal of the judgment; but we are of the opinion that the order granting to the plaintiff an extra allowance should be reversed.
It appears from the record that the plaintiff’s attorney has notified the defendant that he has a contingent interest in the verdict recovered. The case, therefore, seems to be one where the attorney is *223prosecuting for a share of the recovery. The recovery is a large one, dangerously near being an excessive one, and, in such instances, an extra allowance of costs should not be given unless the case is really an extraordinary and difficult one. Although some two or three days were probably consumed in trying the case, and doubtless some considerable care and attention was required from the attorney in preparing it, nevertheless it is one of a class of cases that are very common; no -troublesome questions of law involved, nothing unusual required in its preparation. When cases are taken upon joint account, their difficult and extraordinary features should be much more apparent than they are in this case to warrant the increase of so large a recovery by an additional compensation to the attorney.
The judgment and order denying a new trial is affirmed, but the order granting an extra allowance is reversed, with ten dollars costs.
All concurred, except Herrick, J., not sitting.
Judgment and order affirmed, with costs. Order granting extra allowance reversed, with ten dollars costs.